180 Ga. App. 559 (1986)
349 S.E.2d 800
IN THE INTEREST OF R. L. Y., M. R. Y. & R. A. Y.
72929.
Court of Appeals of Georgia.
Decided October 15, 1986.
Franklin E. Remick, for appellants.
W. Ashley Hawkins, Malcolm K. Sullivan, Michael J. Bowers, Attorney General, David C. Will, Senior Assistant Attorney General, for appellee.
DEEN, Presiding Judge.
The appellant, Theodore Yadkowski, filed both a direct appeal and this discretionary appeal, seeking review of the termination of his parental rights to his three children. Appeals from termination of parental rights do not fall within the purview of OCGA § 5-6-35 (a) (2), which requires discretionary appeal procedures for child custody cases. The instant case thus being directly appealable, this discretionary appeal must be dismissed.
Appeal dismissed. Benham and Beasley, JJ., concur.